        Case 8:18-cr-00525-PWG Document 113 Filed 08/28/20 Page 1 of 4



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

                                   *
 UNITED STATES OF AMERICA          *
                                   * CRIMINAL NO. PWG-18-525
      v.                           *
                                   *
 CHRISTOPHER ANDREW SMITH,         *
                                   *
                   Defendant       *
                             ...ooOoo...

             GOVERNMENT'S MEMORANDUM IN AID OF SENTENCING

      The United States of America, by and through its Attorneys, Robert K. Hur, United States

Attorney for the District of Maryland, and Hollis Raphael Weisman and Dwight J. Draughon,

Assistant United States Attorneys for said District, submits the following Memorandum to support

its recommendation that the Defendant receive a total sentence of 18 months imprisonment, to be

followed by three years of supervised release.

                                        BACKGROUND

       On February 5, 2018, Defendant Christopher Smith drove a 2011 Nissan Altima on the

Baltimore-Washington Parkway (“Parkway”) around 11 p.m. Smith was accompanied by an adult

male in the front passenger seat and that male’s three-year old daughter in the back seat. As

described by a witness (“W1”), Smith was driving north in the right lane at a high rate of speed

behind W1 before Smith attempted to pass the W1’s vehicle on the right shoulder near the exit for

Route 198. W1 stated that it believed Smith struck the curb on the east side of the right lane then

swerved into the left lane of the Parkway. W1 then stated that the Nissan then lost control and

drifted into the left lane. W1 did not see whether Smith’s vehicle went into the median, but called

911 immediately.




                                                 1
         Case 8:18-cr-00525-PWG Document 113 Filed 08/28/20 Page 2 of 4



       When the first-responding US Park Police officers and Anne Arundel County Fire units

arrived to the scene described by W1, they located Smith’s vehicle in a ditch within the wooded

median leaning against a tree with severe damage. Smith was found partially ejected from the

vehicle and hanging from within the sunroof area while suffering from critical injuries. The front-

seat passenger was trapped underneath the car, also with critical injuries. The two adults were

immediately evacuated to hospitals by helicopter for treatment. The three-year-old girl, who was

not secured with a child’s seat or seat belt, was located in the woods a few feet north of the Nissan.

She appeared to have been ejected from the vehicle and was pronounced deceased on scene by

members the Anne Arundel Fire Department.

       The Defendant went to trial in this case on January 27, 2020, after the parties picked a jury

the previous week. The jury returned a partial verdict of guilty on counts two (reckless driving),

three (driving without a license), and four (failure to place a child in a safety seat) on January 29,

2020. Later that day, after several additional hours of deliberation, the jury returned a guilty verdict

on count one (involuntary manslaughter).

                                  SENTENCING GUIDELINES

       The statute itself, 18 U.S.C. § 1112(a), carries a maximum penalty of eight years of

imprisonment and three years of supervised release. The pre-sentence report calculates a

sentencing guideline range of 51 to 63 months imprisonment, based on an Offense Level of 22 and

a Criminal History Category of III. The Government agrees with that calculation.

                                    SENTENCING FACTORS

       Under 18 U.S.C. § 3553(a)(2), this Court must consider the need for the sentence imposed

to reflect the seriousness of the offense, to promote respect for the law, and to provide just

punishment for the offense. Here, the offenses are extraordinarily serious. Someone died – A.D.,

a little girl who did not see her fourth birthday. The child’s father died before the trial. Her mother
                                                   2
         Case 8:18-cr-00525-PWG Document 113 Filed 08/28/20 Page 3 of 4



and grandfather were so traumatized by her death that neither one of them wants anything to do

with this criminal case; it is too painful for them. Not only did the Defendant kill A.D., he also

impacted her entire family. The Defendant deserves to be punished with a sentence of

imprisonment and a maximum term of supervised release.

      Deterrence is another significant factor for the Court to consider in sentencing. The

defendant did not take seriously the fact that he did not have a license to drive. He had no business

being behind the wheel of that car under any circumstances. Driver’s licenses are an attempt to

make sure that only competent drivers are on the roads. Furthermore, the Defendant had no

business agreeing to transport a child without a safety seat. As a father himself, the Defendant

obviously knew the importance of that requirement. But he chose to ignore it. Both the Defendant

and the community at large need to be taught that these offenses may have tragic consequences.

The Government hopes that an eighteen-month sentence of imprisonment and three years of

supervised release will deter the Defendant from engaging in such dangerous activity in the future.

      Despite these arguments, the Government is asking this Court to impose a below-guidelines

sentence of eighteen months of imprisonment. The Government acknowledges, from the testimony

of the Defendant’s family members at trial, that the offense did have an impact on him. The

Government hopes that he has learned his lesson.




                                                 3
        Case 8:18-cr-00525-PWG Document 113 Filed 08/28/20 Page 4 of 4



                                        CONCLUSION

      For the reasons stated above, the Government submits that a sentence of imprisonment of

18 months of imprisonment and 3 years of supervised release is appropriate and no greater than

necessary to achieve the goals established by Congress under 18 U.S.C. § 3553.

                                               Respectfully submitted,

                                               Robert K. Hur
                                               United States Attorney


                                           By: __________________________
                                               Hollis Raphael Weisman
                                               Assistant United States Attorney
                                               Bar number 11465
                                               6500 Cherrywood Lane
                                               Greenbelt, Maryland 20770
                                               301-344-4029 (desk); 301-344-4516 (FAX)
                                               hollis.weisman@usdoj.gov



                                               _____/s_______________________
                                               Dwight J. Draughon
                                               Assistant United States Attorney




                                               4
